Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-10, a blockchain system for providing progressive jackpots within a blockchain network of participating electronic devices, the blockchain system comprising an electronic gaming machine configured to participate in the blockchain network, the electronic gaming machine comprising: identify a plurality of transactions for the first progressive jackpot account, each transaction of the plurality of transactions are deposit transactions from the first plurality of electronic gaming devices adding value to the first progressive jackpot account within the local blockchain; determine a total sum amount of the plurality of transactions; create a first deposit blockchain transaction including at least (1) a first progressive jackpot account identifier (ID) associated with the first progressive jackpot account in the system blockchain and (2) the total sum amount; and transmit the first deposit blockchain transaction to one or more nodes of the second plurality of electronic gaming devices for addition to the system blockchain.
.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale









/Ronald Laneau/
Primary Examiner, Art Unit 3715